 476DECISIONS OF NATIONAL LABOR RELATIONS BOARDMcClearyIndustries,Inc. and Amalgamated MeatCutters & Allied Food Workers Union, Local #444,affiliated with AmalgamatedMeat Cutters &Butch-erWorkmenofNorth America AFL-CIO, Peti-tioner.Case 38-RC-1225August 10, 1973DECISION AND ORDERBY MEMBERS JENKINS,KENNEDY, AND PENELLOPursuant to a petition and a Stipulation for Certifi-cation Upon Consent Election filed on August 14,1972, an election by secret ballot was conducted onNovember 30, 1972, under the direction and supervi-sion of the Regional Director for Region 13. At theconclusion of the election, the parties were furnishedwith a tally of ballots which revealed that, of approxi-mately 74 eligible voters, 32 cast ballots for, and 27cast ballots against, the Petitioner. There were sixchallenged ballots which were sufficient in number toaffect the results of the election.Thereafter, both the Petitioner and the Employerfiled timely objections to conduct affecting the resultsof the election. The objections were investigated bytheRegional Director who on February 5, 1973,served on the parties his Report on Challenged Ballotsand Objections, in which he recommended that ahearing be held to resolve the issues raised by five ofthe challenged ballots; that the remaining challengedballot, declared void by the Board agent, be countedas a "No" vote; that one ballot, subject of a postelec-tion objection by the Petitioner, and counted as a"No" vote by the Board agent, be declared void; andthat all remaining objections be overruled.Thereafter, both the Petitioner and the Employerfiled limited exceptions to the Regional Director's re-port and, subsequently, the Petitioner filed an answer-ing brief to the Employer's exceptions. On March 27,1973, the Board, after considering the RegionalDirector's report, the exceptions, and the briefs,adopted the Regional Director's findings and recom-mendations. The Board further ordered the RegionalDirector to proceed with the hearing to resolve theissues raised by the five challenges.Pursuant thereto, a hearing was conducted on April5 and 6, 1973, at Beloit, Wisconsin, before HearingOfficer Lester V. Smith, Jr. On May 2, 1973, the Hear-ing Officer issued his Report on Challenged Ballots inwhich he recommended that the challenged ballotscast by Lawrence Madru, Marie Anastasi, and Wil-liam Perrin be overruled, and that the challenges toballots cast by Elsie Kislia and Margaret Anderson besustained. Inasmuch as the ballots cast by Perrin,Anastasi, and Madru would not be determinative ofthe results of the election, he recommended that thePetitioner be certified. Thereafter, the Employer filedexceptions to the Hearing Officer's disposition of bal-lots cast by Kislia and Anderson. Petitioner filed ananswering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds that they are freefrom prejudicial error. They are hereby affirmed.The Board has considered the Hearing Officer'sreport and recommendations, the Employer's excep-tions, the Petitioner's answering brief, and the entirerecord in this case. While we, in the absence of excep-tions, adopt his findings and recommendations thatthe challenges to ballots cast by Madru, Anastasi, andPerrin, be overruled, we find merit in the Employer'sexception to the Hearing Officer's recommendationsthat the challenges to the ballots cast by Kislia andAnderson be sustained.The Employer operates a processing plant and isengaged in the production of snack foods. The Em-ployer maintains three shifts. Each of the first twoshifts has a manufacturing crew. The third shift is acleanup shift and is not involved in this proceeding.Each manufacturing shift basically is broken downinto a kitchen area where the product is manufac-tured, a packaging area where the product is pack-aged by machine, and a packing area where theproduct is packed into shipping cartons.The record shows that at all times material the du-ties of Elsie Kislia and Margaret Anderson have beensubstantially similar. By way of background, prior toAugust 1972 each held the title of floorlady. In theirrespective capacities they along with the shift foremanreviewed employment applications on file and inmany instances when an applicant was selected foremployment by the Employer, it was Kislia or Ander-son who called and informed the applicant of thedecision. In the course of the conversation the pros-pective employee was advised when to report for workand as to the proper attire to wear. Upon arrival at theplant the new employee had the details of his jobexplained by the floorladies who were also responsi-ble for the employee's training and orientation. TheEmployer contends that the system was changed inAugust 1972 when it hired a personnel manager whoassumed a number of the functions involving employ-ees previously performed by Kislia and Anderson.As a result of personnel changes in the Employer'sorganization, Kislia and Anderson now hold the titleof senior packers on the first and second shifts, re-205 NLRB No. 85 McCLEARY INDUSTRIES, INC.spectively.Theynow assist other packers who fallbehind in filling boxes, make coffee and performother duties similar to those of other packers, and onoccasion check the timecards of other employees. TheHearing Officer found that, although it appears theyhave been relieved of some of their responsibilitiesregarding other employeesby the additionof the per-sonnel manager,their duties continue to include theinstruction,training,and assignment of work to otherpackers.Theycontinue to be responsible for the pack-ers' personal appearance and must judge,and if ne-cessary criticize,theirwork.On the basis of theforegoing he concluded they are supervisors withinthe meaning of the Act and recommended that thechallenges to ballotscast bythem be sustained. Wefind merit in the Employer's exceptions.From a review of the record as a whole we are notpersuaded that the above findings on which the Hear-ing Officer relies are sufficient to establish that Kisliaand Anderson are supervisors.Thusthe record re-veals that while Kislia and Anderson received a $25Christmas bonus which is the maximumfor hourlypaid employees,the same is true of eight other senioremployees who like Kislia and Andersonare hourlypaid.We note that all of Respondent's admitted su-pervisors are salaried and the minimum bonus re-ceived by them is$80. Also the hourlywages receivedby Kislia and Anderson are consistent with that re-ceived byother hourly paid employees with the sameservice and grade.The recordshows that Kislia andAnderson do not have the authority to hire, fire, lay-off, assign overtime,or grant time off or wage increas-es.While their job descriptions state they areresponsible for "Instruct[ing] new girls in procedure,"such instruction appears routine,consistent with a setprocedure,and not to require independent judgment.477It further appears that they direct other employeesonly on the instructions of admitted supervisors. Noris there any evidence that Kislia's or Anderson's tell-ing other employees what to do in order keep busyduring a lull in work or to move from one line toanother is significantly different from similar instruc-tions given by other older and more experienced em-ployees to more recent employees. In our view theyare at most leadladies and the routine training andinstruction and direction they give are consistent withtheir long experience. Accordingly, as we find that atleast since August 1972 Kislia and Anderson have notpossessed supervisory indicia, we shall overrule thechallenges to ballots cast by them.As we have overruled the challenges to the twoballots cast by Kislia and Anderson as well as ballotscast by three other employees, and as these may bedeterminative of the results of the election, we shalldirect that the Regional Director open and count thesaid five ballots and cause to be served on the partiesa revised tally.DIRECTIONIt is hereby directed that, as part of his investigationto ascertain the representative for the purposes of col-lective bargaining with the Employer, the RegionalDirector for Region 13 shall, pursuant to the Board'sRules and Regulations, within 10 days from the dateof this Direction, open and count the ballots cast byLawrence Madru, Marian Anastasi, William Perrin,ElsieKislia, and Margaret Anderson and thereaftercause to be served on the parties a revised tally ofballots, including therein the count of the above-men-tioned ballots. Thereafter, the Regional Director shallissue the appropriate certification in accordance withthe Board's Rules and Regulations.